Name: Commission Regulation (EEC) No 3270/90 of 13 November 1990 laying down definitive measures on the issuing of STM licences for beef and veal
 Type: Regulation
 Subject Matter: trade policy;  Europe;  animal product
 Date Published: nan

 14. 11 . 90 Official Journal of the European Communities No L 314/5 COMMISSION REGULATION (EEC) No 3270/90 of 13 November 1990 laying down definitive measures on the issuing of STM licences for beef and veal the situation of the market in Spain, an increase in the indicative ceiling cannot be contemplated ; Whereas, as a definitive measure as mentioned in Article 85 (3) of the Act, suspension of the issuing of STM licences provided for in Article 1 (2) of Regulation (EEC) No 2950/90 should be extended in order to prevent any disturbance on the Spanish market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying own general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Commission Regulation (EEC) No 4026/89 (3) sets the indicative ceiling for imports into Spain of certain beef and veal products for 1990 ; whereas these ceilings have been raised by Commission Regulation (EEC) No 2858/90 (4) ; Whereas applications for STM licences lodged in the week 1 to 5 October 1990 for live animals are for quanti ­ ties far higher than those fixed by Regulation (EEC) No 2858/90 ; Whereas the Commission accordingly adopted by an emergency procedure appropriate interim protective measures by Regulation (EEC) No 2950/90 (*) ; whereas definitive measures must be adopted ; whereas, in view of HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences for the beef and veal products referred to in Regulation (EEC) No 2950/90 is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. 2) OJ No L 293, 27. 10. 1988, p. 7. (3) OJ No L 382, 30. 12. 1989, p. 62. 0 OJ No L 274, 4. 10 . 1990, p. 8 . V) OJ No L 282, 13 . 10 . 1990, p. 9.